           Case 2:17-cv-01731-TSZ Document 175 Filed 07/29/19 Page 1 of 6



                                                                 Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7

 8
                              U.S. DISTRICT COURT
 9                  FOR THE WESTERN DISTRICT OF WASHINGTON

10
          STRIKE 3 HOLDINGS, LLC, a          Case No. 2:17-cv-01731-TSZ
11        Delaware corporation,
                                             DECLARATION OF J. CURTIS
12                                           EDMONDSON IN SUPPORT OF
                Plaintiff,
13                                           DEFENDANT’S MOTION FOR
          vs.                                PARTIAL SUMMARY
14                                           JUDGMENT
          JOHN DOE, subscriber assigned IP
15        address 73.225.38.130,
16
                Defendant.
17        JOHN DOE, subscriber assigned IP
          address 73.225.38.130,
18

19              Counter-claimant,

20        vs.
21        STRIKE 3 HOLDINGS, LLC, a
22        Delaware corporation,

23              Counter-defendant

24

25

26
27
     DECLARATION OF J. CURTIS EDMONDSON IN
                                                                  EDMONDSON IP LAW
     SUPPORT OF DEFENDANT’S MOTION FOR PARTIAL          Venture Commerce Center, 3699 NE John Olsen Ave.
                                                                     Hillsboro, Oregon 97124
     SUMMARY JUDGMENT - 1                                     TEL. 503.336.3749 • FAX 503.482.7418
            Case 2:17-cv-01731-TSZ Document 175 Filed 07/29/19 Page 2 of 6



     I, J. CURTIS EDMONDSON, declare as follows:
 1

 2      1. I am an attorney licensed to practice law within the States of California, Washington,
           Oregon and the District of Columbia. I am admitted to several district and federal
 3
           appellate courts.
 4
        2. I am counsel of record for Defendant JOHN DOE, subscriber assigned IP address
 5
           73.225.38.130 (“Doe”) in this matter. I have handled over 30 bittorrent cases for
 6         defendants in various districts across the United States.
 7      3. Exhibit 1 is a true and correct copy of an e-mail I sent to Strike 3’s counsel, Bryan Case
 8         and Kiren Rockenstein, dated February 10, 2018.
        4. Exhibit 2 is a true and correct copy of the deposition extracts from Susan Stalzer taken
 9
           on April 16, 2019.
10
        5. Exhibit 3 is a true and correct copy of the deposition extracts from John Pasquale taken
11
           on April 17, 2019.
12      6. Exhibit 4 is a true correct copy of an e-mail string between myself and Strike 3’s
13         counsel, Lincoln Bandlow and Bryan Case, between February 12, 2018 and February
14         14, 2018.

15      7. Exhibit 5 is a true and correct copy of the deposition extracts from Greg Lansky taken
           on April 11, 2019.
16
        8. Exhibit 6 is a true and correct copy of the deposition extracts from Jessica Fernandez
17
           (with the confidential portions removed) taken on April 12, 2019.
18      9. Exhibit 7 is a true and correct copy of the deposition extracts from Tobias Fieser taken
19         on May 9, 2019.
20      10. Exhibit 8 is a true and correct copy of the Expert Report of Kalman Toth Ph.D.dated

21         March 15, 2019.
        11. Exhibit 9 is a true and correct copy of the Expert Report of Eric Fruits Ph.D. dated
22
           March 15, 2019.
23
        12. Exhibit 10 is a true and correct copy of the Expert Report of Michael Yasumoto dated
24
           March 15, 2019.
25      13. Exhibit 11 is a true and correct copy of the Expert Report of Brandon Garcia-Paeth
26         dated March 15, 2019.
27
     DECLARATION OF J. CURTIS EDMONDSON IN
                                                                              EDMONDSON IP LAW
     SUPPORT OF DEFENDANT’S MOTION FOR PARTIAL                      Venture Commerce Center, 3699 NE John Olsen Ave.
                                                                                 Hillsboro, Oregon 97124
     SUMMARY JUDGMENT - 2                                                 TEL. 503.336.3749 • FAX 503.482.7418
            Case 2:17-cv-01731-TSZ Document 175 Filed 07/29/19 Page 3 of 6



        14. Exhibit 12 is a true and correct copy of the Expert Report (in the form of a Declaration)
 1
           of Stephen M. Bunting dated December 11, 2018.
 2
        15. Exhibit 13 is a true and correct copy of the Expert Report (in the form of two
 3
           Declarations) of Patrick Paige dated November 11, 2013 and August 19, 2016.
 4      16. Exhibit 14 is a true and correct copy of the Amended Expert Report of Eric Fruits,
 5         Ph.D. dated April 15, 2019.
 6      17. Exhibit 15 is a true and correct copy of the Rebuttal Expert Report of Kalman Toth
           Ph.D. dated April 29, 2019.
 7
        18. Exhibit 16 is a true and correct copy of the deposition extracts from Patrick Paige taken
 8
           on June 27, 2019.
 9
        19. Exhibit 17 is a true and correct copy of the documents related to the arrest of Patrick
10         Paige on December 1, 2010, including the Division of Internal Affairs investigation and
11         discliplinary action taken against Mr. Paige.
12      20. Exhibit 18 is a true and correct copy of the responsive documents produced on May 1,

13         2019, in response to the subpoena directed to Comcast.
        21. Exhibit 19 is a true and correct copy of the (Wireshark printout).
14
        22. Exhibit 20 is a true and correct copy of a printout from Wikipedia on the definition of
15
           Hex editor.
16      23. Exhibit 21 is a true and correct copy of an article entitled “Software on Witness Stand:
17         What Should it Take for Us to Trust it?”
18      24. Exhibit 22 is a true and correct copy of an e-mail from Strike 3’s counsel, Lincoln

19         Bandlow dated July 16, 2019, setting forth his settlement proposal.
        25. Exhibit 23 is a true and correct copy of Plaintiff’s Initial Disclosures dated April 20,
20
           2018.
21
        26. Exhibit 24 is blank
22
        27. Exhibit 25 is blank
23      28. Exhibit 26 is a true and correct copy of an article entitled “Characterizing Web
24         Pornography Consumption fro Passive Measurements”.

25      29. Exhibit 27 is a true and correct copy of the complete deposition transcript of Emilie
           Kennedy taken on January 13, 2017.
26
27
     DECLARATION OF J. CURTIS EDMONDSON IN
                                                                              EDMONDSON IP LAW
     SUPPORT OF DEFENDANT’S MOTION FOR PARTIAL                      Venture Commerce Center, 3699 NE John Olsen Ave.
                                                                                 Hillsboro, Oregon 97124
     SUMMARY JUDGMENT - 3                                                 TEL. 503.336.3749 • FAX 503.482.7418
            Case 2:17-cv-01731-TSZ Document 175 Filed 07/29/19 Page 4 of 6



        30. Exhibit 28 is a true and correct copy of a printout from Wikipedia on the definition of
 1
            Reserved IP addresses.
 2
        31. Exhibit 29 is a true and correct copy of the deposition extracts from John Doe
 3
        32. Exhibit 30 is a true and correct copy of the deposition extracts from John Doe, Jr.
 4      33. I requested evidence of infringement from Strike 3 Holdings, LLC, I was provided with
 5          copies of Control Copies of the Movies; Alleged Infringed Works’, PCAP’s (Packet
 6          Captures) of the IPP monitoring system, Torrent Files, and Copyright Certificates.
        34. I requested evidence of damages from Strike 3 Holdings in the form of financial
 7
            statements. Strike 3 objected to this request and would not provide financial statements.
 8
        35. I did not receive rebuttal expert reports from either Patrick Paige or Stephen Bunting.
 9
        I swear under the penalty of perjury under the laws of the United States of America that the
10   above is true and correct.
11

12   Executed on: July 29, 2019

13
                                                /s/ J. Curtis Edmondson
14
                                                J. CURTIS EDMONDSON
15                                              Declarant
16

17

18

19

20

21

22

23

24

25

26
27
     DECLARATION OF J. CURTIS EDMONDSON IN
                                                                              EDMONDSON IP LAW
     SUPPORT OF DEFENDANT’S MOTION FOR PARTIAL                      Venture Commerce Center, 3699 NE John Olsen Ave.
                                                                                 Hillsboro, Oregon 97124
     SUMMARY JUDGMENT - 4                                                 TEL. 503.336.3749 • FAX 503.482.7418
             Case 2:17-cv-01731-TSZ Document 175 Filed 07/29/19 Page 5 of 6



                                     CERTIFICATE OF SERVICE
 1
            I, J. Curtis Edmondson, hereby certify that on July 29, 2019, I electronically filed the
 2
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 3
     such filing to those parties
 4

 5                  Lincoln D. Bandlow, Admitted Pro Hac Vice
                    Email: lincoln@bandlowlaw.com
 6                  LAW OFFICES OF LINCOLN BANDLOW, P.C.
                    1801 Century Park East, Suite 2400
 7                  Los Angeles, California 90067
                    Telephone: (310) 556-9580
 8
                    Facsimile: (310) 861-5550
 9
                    John C. Atkin, Admitted Pro Hac Vice
10                  Email: jatkin@atkinfirm.com
                    THE ATKIN FIRM, LLC
11                  55 Madison Avenue, Suite 400
                    Morristown, New Jersey 07960
12
                    Telephone: (973) 285-3239
13
                    Jeremy E. Roller, WSBA #32021
14                  Email: jroller@aretelaw.com
                    ARETE LAW GROUP PLLC
15                  1218 Third Avenue, Suite 2100
16                  Seattle, Washington 98101
                    Telephone: (206) 428-3250
17                  Facsimile: (206) 428-3251

18                  Attorneys for Plaintiff
19                  Joshua L. Turnham, WSBA #49926
20                  E-mail: joshua@turnhamlaw.com
                    THE LAW OFFICE OF JOSHUA L. TURNHAM PLLC
21                  1001 4th Avenue, Suite 3200
                    Seattle, Washington 98154
22                  Telephone: (206) 395-9267
                    Facsimile: (206) 905-2996
23

24                  Attorneys for Non-Party John Doe’s Son

25

26
27
     DECLARATION OF J. CURTIS EDMONDSON IN
                                                                              EDMONDSON IP LAW
     SUPPORT OF DEFENDANT’S MOTION FOR PARTIAL                      Venture Commerce Center, 3699 NE John Olsen Ave.
                                                                                 Hillsboro, Oregon 97124
     SUMMARY JUDGMENT - 5                                                 TEL. 503.336.3749 • FAX 503.482.7418
           Case 2:17-cv-01731-TSZ Document 175 Filed 07/29/19 Page 6 of 6



                  F. Christopher Austin, Admitted Pro Hac Vice
 1
                  Email: caustin@weidemiller.com
 2                Allen Gregory Gibbs, Admitted Pro Hac Vice
                  Email: ggibbs@weidemiller.com
 3                WEIDE & MILLER, LTD.
                  10655 Park Run Drive, Suite 100
 4                Las Vegas, Nevada 89144
                  Telephone: (702) 382-4804
 5

 6                Derek A. Newman, WSBA #26967
                  Email: dn@newmanlaw.com
 7                Rachel Horvitz, WSBA #52987
                  Email: rachel@newmanlaw.com
 8                NEWMAN DU WORS LLP
                  2101 4th Avenue, Suite 1500
 9
                  Seattle, Washington 98121
10                Telephone: (206) 274-2800
                  Facsimile: (206) 274-2801
11
                  Attorneys for Attorneys for Third-Party Witnesses Tobias Fieser, IPP
12                International UG, Bunting Digital Forensics, LLC, Stephen M. Bunting
13

14         DATED this 29th day of July, 2019.

15
                                          By: /s/ J. Curtis Edmondson
16                                            J. Curtis Edmondson
17

18

19

20

21

22

23

24

25

26
27
     DECLARATION OF J. CURTIS EDMONDSON IN
                                                                           EDMONDSON IP LAW
     SUPPORT OF DEFENDANT’S MOTION FOR PARTIAL                   Venture Commerce Center, 3699 NE John Olsen Ave.
                                                                              Hillsboro, Oregon 97124
     SUMMARY JUDGMENT - 6                                              TEL. 503.336.3749 • FAX 503.482.7418
